                  Case 3:19-cv-00061-SK Document 28-1 Filed 11/11/19 Page 1 of 3



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant SAN CARLOS INN, L.P.
 5
 6                              UNITED STATES DISTRICT COURT FOR THE
 7                                NORTHERN DISTRICT OF CALIFORNIA
 8                                                  Case No. 19-cv-00061-SK
     SCOTT JOHNSON,                      )
 9                                       )          DECLARATION OF PHILIP H.
                       Plaintiff,        )          STILLMAN IN SUPPORT OF MOTION
10   v.                                  )          FOR JUDGMENT ON PLEADINGS AS
                                         )          MOOT PURSUANT TO FEDERAL
11   SAN CARLOS INN, a California        )          RULES OF CIVIL PROCEDURE 12(c)
     Limited Partnership; and Does 1-10, )
12   Defendants.,                        )          Date:      November 25, 2019
                                         )          Time:      9:30 a.m.
13                            Defendant. )          Courtroom: C - 15th Fl.
     __________________________________ )
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Judgment on Pleadings Reply Decl.
                   Case 3:19-cv-00061-SK Document 28-1 Filed 11/11/19 Page 2 of 3



 1            I, Philip H. Stillman, hereby declare:
 2            1.       I am a member of the California State Bar in good standing and counsel for
 3 defendant San Carlos Inn, L.P. in the above-captioned action. I have personal knowledge
 4 of the facts stated herein, and if called as a witness, I could and would testify competently
 5 to them.
 6            2.       On July 10, 2019, counsel for plaintiff, Jennifer McAllister of Potter & Handy
 7 d/b/a “Center for Disability Access” and counsel for defendant conducted a full site
 8 inspection of the subject property and Plaintiff found that all issues that Plaintiff’s expert
 9 examined had been remediated.
10            3.       Johnson contends that his claim must be mediated before any motion to
11 dismiss can be filed. Although that is a misreading of General Order 56, the parties have
12 jointly used Arbitrator/Mediator Paul Dubrow for two cases, Johnson v. Giusto, Case No.
13 18-06536-SK and this case. Counsel in this action are the same as counsel for Giusto and of
14 course, the ubiquitous Scott Johnson is the plaintiff in both. While the parties did not meet
15 in person, Mr. Dubrow conducted extensive mediation discussions with counsel for
16 Johnson and counsel for San Carlos Inn, L.P. repeatedly for both cases and settlement
17 offers and counteroffers were exchanged through Mr. Dubrow for both cases. Mr. Dubrow
18 successfully settled the Giusto matter, but the parties were unable to come to a settlement
19 on this case.
20            I hereby declare under penalty of perjury under the laws of the State of California
21 that the foregoing is true and correct. Signed this 11th day of November, 2019.
22                                                           /s/ Philip H. Stillman
                                                       By:
23                                                           Philip H. Stillman
24
25
26
27
28

     Judgment on Pleadings Reply Decl.                 -1-
                  Case 3:19-cv-00061-SK Document 28-1 Filed 11/11/19 Page 3 of 3



 1                                       PROOF OF SERVICE
 2            I, the undersigned, certify under penalty of perjury that on November 11, 2019 or as
 3 soon as possible thereafter, copies of the foregoing Reply Declaration of Philip H. Stillman
 4 was served electronically by the Court’s ECF notice to all persons/entities requesting
 5 special notice or otherwise entitled to the same.
 6                                           By: /s/ Philip H. Stillman
                                               Attorneys for defendant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Judgment on Pleadings Reply Decl.              -1-
